DETAILED ACTION
This action is responsive to the amendment filed 11/20/20.
Claims 1, 3-4, 8-16, 18-19, 37-49 are finally rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 47, the claim is written in a nonsensical manner and is therefore indefinite.
Regarding claims 45-46, the claims recite ‘the sensor data’ is based on detecting a hormonal level within the vessel lumen and further on detecting a flow metric within 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 9-16, 18-19, 37, 39-41, 42-44, 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zarins et al. (US 20080255642, “Zarins”) in view of Ibrahim et al. (US 20090281541, “Ibrahim”) and Walker et al. (US 20040176699, “Walker”).
Regarding claim 1, Zarins teaches an apparatus for intravascular thermal neuromodulation (Abstract), comprising; a processor (Fig. 3A, processor 114); and a catheter (Fig. 3A, probe 104; par. 54, ‘The probe 104 can be […] an intravascular catheter’) in communication with the processor (Par. 53, ‘The processor 114 is in communication with the field generator 110 to control the power output of the field generator 110 for providing the desired amount of energy to the target neural structures’), wherein the catheter comprises: an elongate body including a proximal portion and a distal portion (Fig. 3A, probe 104 having a proximal portion closest to the while delivering the electric field to the tissue’) and transmit the sensor data to the processor (Abstract, ‘the thermal energy delivery element, may be monitored via one or more sensors for controlling the thermally-induced neuromodulation’); wherein the processor is configured control the one or more of the plurality of electrodes to deliver the energy to the target tissue and control, based on the sensor data, obtained while the one or more of the plurality of electrodes delivers the energy to the target tissue (Par. 103, ‘The electrode 906 can also measure temperature (via a thermocouple or thermistor, or other temperature sensing elements), impedance or another parameter while delivering the electric field to the tissue’), to modify the energy delivered to the target tissue (Fig. 16 and pars. 139-140, ‘If the monitored parameters fall within the ranges set by the predetermined parameter profiles, then treatment is continued at the same settings and the operating parameters continue to be monitored. ¶ When it is determined that one or more parameters or multiple parameters in combination fall outside a predetermined parameter profile, then the method 1600 calls for an adjustment to the system's power output at stage 1606’).
Zarins fails to teach that in the unexpanded condition the distal portion and the distal tip are in contact with each other; that in the expanded condition the distal portion and the distal tip are spaced apart from each other; that the expandable structure disposed in the unexpanded condition within the distal portion and proximal to the distal tip; wherein a portion of each support arm is independently movable relative to 
Regarding the structural aspects of the catheter, Walker in the same field of endeavor teaches a catheter comprising an elongate body (Elongate Body 14 having a sleeve 36 as in figs. 5-6, 11) including a proximal portion (Proximal portion adjacent to the elongated body receiver 22 as in figures 1-3)  and a distal portion (Distal section 18 as in figures 1-2), the distal portion including a distal tip (Distal tip 44 as in figure 4; see [0064]), the elongate body configured to have an unexpanded condition wherein the distal portion and the distal tip are in contact with each other (See Figures 4,6 showing the distal tip 44 is in contact with distal portion of 14 when the body is configured to have unexpanded condition (non-deployment state), See [0064]), and an expanded condition wherein the distal portion and the distal tip are spaced apart from each other (See Figure 12 showing the  distal tip 44 is spaced apart from distal portion of 14 when the body is configured in an expanded condition); an expandable structure configured (Expandable body 16 as in figure 2) to have an expanded condition (See figure 2) and an unexpanded condition (See figure 6), the expandable structure disposed in an unexpanded condition within the distal portion and proximal to the distal tip (See figure 6 showing the expandable body 16 is disposed in an unexpanded condition within the distal portion 18 and proximal to distal tip 44), the expandable structure including a plurality of support arms (Support arms 50 as in figure 12; See [0068]) comprising a proximal section and a distal section (Fig. 12, the proximal section can be considered an arbitrary section proximal to the distal end of the of the support arm and the distal section can be considered a section distal to the proximal end of the support arm), 
In view of Walker it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Zarins by implementing the basket deployment configuration disclosed by Walker in which the basket is provided in an unexpanded configuration within the body of the catheter while the catheter is being advanced through the vascular system to the target location and deployed in an expanded configuration outside of the catheter body at the treatment location, as taught by Walker, in order to facilitate introduction of the catheter to the treatment location. 
Further, in view of Walker, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Zarins by configure each of the struts of Zarins to be independently movable relative to the elongated body, as disclosed by Walker, in order to increase the flexibility of the catheter (See Walker, par. 71, ‘in a non-deployed state, the ability of the support arms 50 to move independently of each other in an axial direction reduces the shear resistance and results in a more flexible catheter than a catheter wherein the axial movement is coupled or otherwise restricted’) and to facilitate the contact of each strut with vessel wall without applying excessive force to the wall (Par. 71, ‘when the expandable body 16 is in a deployed state, the ability of the support arms 50 to move independently facilitates contact of each of the support arms 50 with the vessel wall without applying excessive force thereto’), as taught by Walker. 
Regarding the processor aspects, Ibrahim teaches an analogous device for RF treatment of cardio-vascular (Par. 30, ‘Embodiments also includes ablation systems having an ablation energy source for providing energy to the ablation device. An ablation energy source is typically suited for use with ablation apparatus as described herein using RF energy.’) which comprises: a processor (Par. 12, The system may also include a processor coupled with the ablation and monitoring assembly, and a memory coupled with the processor.); a energy delivery device coupled with processor (Fig. 4); the energy delivery device comprising a plurality of electrodes positioned at different locations along the delivery device (Fig. 4, coagulation electrodes 110), wherein the plurality of electrodes is configured to deliver energy to a target tissue (Par. 10, ‘Devices and methods of the present invention provide for ablation of cardiac tissue for treating cardiac arrhythmias such as atrial fibrillation’); one or more sensors different from the plurality of electrodes coupled to the energy delivery device (Par. 40, ‘Ablation and monitoring assembly may also include one or more sensors 340, such as temperature sensors’), wherein the one or more sensors are configured to: obtain sensor data representative of locations of the target tissue while the plurality of electrodes is positioned proximate the target tissue (Par. 66, ‘A tissue treatment system may include one or more temperature sensors which can help provide temperature readings and facilitate improved temperature control. As such, the actual tissue temperature can correspond to the temperature set by the physician on the power supply and control device’); transmit the sensor data to the processor, wherein the processor is configured to control the one or more of the plurality of electrodes to deliver the energy to the target tissue (Par. 67, ‘An ESU can transmit energy to the coagulation electrodes and receives 
In view of Ibrahim, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Zarins by configuring the controller to control the electrodes on an electrode-by-electrode basis, in order to provide optimal treatment to all treatment regions individually and prevent over treatment of the different treatment regions, as taught by Ibrahim. 
Regarding claim 9, Zarins, as modified, further teaches wherein the expandable structure is configured for placement within a vessel lumen such that the plurality of support arms contacts a vessel luminal wall when the expandable structure is in the expanded condition (Fig. 5c, shows the struts of expandable basket 304 in contact with wall of the renal artery).
Regarding Claim 10, Zarins, as modified, further teaches wherein the plurality of electrodes is positioned on the plurality of support arms such that the electrode contacts the vessel luminal wall when the expandable structure is in the expanded condition (Fig. 5c, shows electrodes 306c in contact with the wall of the renal artery).
Regarding claim 44, Zarins, as modified, further teaches wherein at least one electrode of the plurality of electrodes is coupled to each support arm of the plurality of support arms (Fig. 5C, electrodes 306), wherein the one or more sensors comprise a plurality of sensors positioned on the plurality of support arms, and wherein at least one 
Regarding Claim 11, Zarins, as modified, further teaches wherein the plurality of electrodes is configured to transmit thermal energy through a vessel wall to a renal nerve (Abstract, ‘Methods and system are provided for thermally-induced renal neuromodulation’).
Regarding claim 37, Zarins, as modified, further teaches an additional sensor configured to obtain data about renal sympathetic activities of a patient (Par. 47, ‘Other parameters that can be measured include the power, total energy delivered, nerve activity or impedance.’).
Regarding claim 39, Zarins, as modified, further teaches wherein each of support arm comprises a self-expandable material or a shape memory material (See Walker, par. 68 and fig. 12).
Regarding claim 40, Zarins, as modified, teaches wherein a sensor of the one or more sensors is configured to measure an electrical property of an electrical circuit between the electrode and the target tissue or surrounding tissues or vasculature (Par. 56, ‘an impedance sensor’; par. 103, ‘thermistor’; technically this is an inherent property of any sensor since a sensor innately converts a measured quantity into an electrical property of a circuit).
Zarins fails to teach that the impedance sensor is positioned on the proximal section of a support arm of the expandable structure such that an electrode of the 
 The examiner maintains, however, that it would have been obvious to one of ordinary skill in the art at the time that the invention was made to further modify Zarins by locating the sensor on a proximal section on a support arm and spaced from an electrode of the plurality of electrodes, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 41, Zarins, as modified, further teaches wherein the one or more sensors further comprise at least one ancillary sensor selected from the group consisting of an ultrasonic sensor, flow sensor, thermal sensor, blood temperature sensor, electrical contact sensor, conductivity sensor, electromagnetic detector, pressure sensor, chemical or hormonal sensor, pH sensor, infrared sensor, and a combination thereof (Par. 56, ‘The probe 104 can also include at least one sensor (not shown) for measuring a physiological parameter of the patient 101. For example, the probe 104 can include a temperature sensor, an impedance sensor, an ultrasound sensor, and/or other types of sensors.’); wherein the elongate body is hollow (Zarins has previously been modified in view of Walker to configure the elongate body to contain the expandable member during deployment; see Walker, figs. 4-6 which shows a hollow elongate member 14 for containing the expandable body 16); and wherein the support arm comprises a self-expandable material or a shape memory material (Par. 81, ‘The electrode 306a' and or the connector 312a optionally may be fabricated from a slotted tube, such as a stainless steel or shape-memory (e.g., NiTi) slotted tube.’).
Regarding claim 3, Zarins, as modified, further teaches wherein the one or more sensors comprise a plurality of sensors, wherein the plurality of sensors includes the sensor and the ancillary sensor, and wherein at least one sensor of the plurality of sensors comprises a temperature sensor (Par. 56, ‘The probe 104 can also include at least one sensor (not shown) for measuring a physiological parameter of the patient 101. For example, the probe 104 can include a temperature sensor, an impedance sensor, an ultrasound sensor, and/or other types of sensors.’).
Regarding claim 42, Zarins, as modified, teaches that the one or more sensors comprises an imaging transducer configured to obtain images of the target tissue after energy has been delivered to the target tissue by the plurality of electrodes (Par. 135), but fails to teach that the imaging transducer comprises an IVUS imaging apparatus.
Walker however teaches an analogous catheter device which comprises an IVUS imaging apparatus (See Walker, par. 91 and figs. 34, 37; distal tip 44, ‘The positioning aid 106 may include […] IVUS devices’; See Steinke, col. 12, lines 26-27, ‘intravascular ultrasound catheter’).
In view of Walker, it would have been obvious to one of ordinary skill in the art at the time that the invention as made to configure Zarins, as modified, with an IVUS imaging device in order to aid in proper positioning of the catheter, as taught by Walker.
Regarding claim 18, Zarins, as modified, further teaches wherein the IVUS imaging apparatus is configured to obtain the images of an interior and exterior of a vessel, including a nerve (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is blood vessels out through the surrounding blood column, visualizing the endothelium (inner wall) of blood vessels in living individuals, in such, providing detailed and accurate measurements of lumen and vessel size, plaque area and volume, and the location of key anatomical landmarks. The user is controlling the imaging apparatus to obtain the images whether before the thermal therapy to precisely position the catheter within the blood vessel, or during the therapy to monitor the targeted area and the areas surrounding the targeted area, or after the therapy to check the efficacy of the procedure. Therefore, the examiner maintains that Walker is capable of the claimed intended use).
 Regarding claim 43, Zarins, as modified, further teaches wherein the catheter further comprises: a single connector coupled to the proximal portion of the elongate body (Fig. 3b, electrical connector 106); a first conductor extending between a sensor of the one or more sensors and the single connector (Par. 99, ‘The wires 112a-b electrically couple the electrode 906 to the field generator 110 and may be comprised of thermocouple wires. As discussed in more detail below’); and a second conductor extending between an electrode of the plurality of electrodes and the single connector (Par. 99, ‘The wires 112a-b electrically couple the electrode 906 to the field generator 110 and may be comprised of thermocouple wires. As discussed in more detail below’), wherein the single connector comprises an electrical interface (Fig. 3b, electrical connector 106) configured to: receive, from the sensor via the first conductor, the 
Regarding claim 12, Zarins, as modified, teaches an apparatus for intravascular thermal neuromodulation of the sympathetic renal nerve plexus (Abstract), comprising: a processor (Fig. 3A, processor 114); and a catheter (Fig. 3A, probe 104; par. 54, ‘The probe 104 can be […] an intravascular catheter’) in communication with the processor (Par. 53, ‘The processor 114 is in communication with the field generator 110 to control the power output of the field generator 110 for providing the desired amount of energy to the target neural structures’), wherein the catheter comprises: an elongate body including a proximal portion and a distal portion (Fig. 3A, probe 104 having a proximal portion closest to the control unit and a distal portion closest to the patient), the distal portion including a distal tip (Zarins has previously been modified in view of Walker to utilize the deployment configured on Walker; See Walker, Distal tip 44 as in figure 4; see [0064]), the elongate body configured to have an unexpanded condition wherein the distal portion and the distal tip are in contact with each other (See Walker, figures 4,6 showing the distal tip 44 is in contact with distal portion of 14 when the body is configured to have unexpanded condition (non-deployment state), See [0064]), and an expanded condition wherein the distal portion and the distal tip are spaced apart  plexus (Par. 80, ‘Furthermore, the electrode(s) 306c can include one or more sensors (not shown) for monitoring and/or controlling the effects of the thermal energy delivery. The sensors, for example, can be thermocouples, impedance sensors, temperature sensors, etc.’) while one or more of the plurality of electrodes delivers the energy to the target tissue (Par. 103, ‘The electrode 906 can also measure temperature (via a thermocouple or thermistor, or other temperature sensing elements), impedance or another parameter while delivering the electric field to the tissue’),  the circuit comprising at least one sensor of the one or more sensors, at least one electrode of the plurality of electrodes, and the tissue proximate the nerve of while delivering the electric field to the tissue’), to modify the energy delivered to the target tissue (Fig. 16 and pars. 139-140, ‘If the monitored parameters fall within the ranges set by the predetermined parameter profiles, then treatment is continued at the same settings and the operating parameters continue to be monitored. ¶ When it is determined that one or more parameters or multiple parameters in combination fall outside a predetermined parameter profile, then the method 1600 calls for an adjustment to the system's power output at stage 1606’), individual electrodes or combinations of electrodes to deliver the energy to the at least one nerve of the renal nerve plexus (Zarins has previously been modified in view of Ibrahim to control the plurality of electrodes on an individual electrode-by-electrode basis; see Ibrahim , par. 67, ‘An ESU can be is capable of supplying and controlling power on an electrode-by-electrode basis, in a "multi-channel 
Regarding claim 13, Zarins, as modified, further teaches wherein the expandable structure is configured to be contained in the unexpanded condition within the distal portion of the elongate body proximal to the distal tip (See Walker, fig. 6 which shows expandable body 16 contained within elongated body 14).
Regarding claim 14, Zarins, as modified, further teaches wherein the expandable structure is configured to assume the expanded condition when the distal tip is spaced apart from the distal portion (See Walker, Figure 12 showing the distal tip 44 is spaced apart from distal portion of 14 when the body is configured in an expanded condition).
Regarding claim 15, Zarins, as modified, further teaches wherein the expandable structure is configured for placement within a vessel lumen such that the at least one plurality of support arms contacts a vessel luminal wall when the expandable structure is in the expanded condition (Fig. 5C, which shows struts of the expandable member 304 in contact with a wall of a renal artery).
Regarding claim 16, Zarins, as modified, further teaches wherein the at least one plurality of electrodes is configured to transmit thermal energy through the vessel luminal wall to a nerve overlying the vessel luminal wall (Abstract, ‘Methods and system are provided for thermally-induced renal neuromodulation’).
Regarding claim 19, Zarins, as modified, further teaches an additional sensor configured to monitor a physiologic parameter within the vessel lumen (Par. 56, ‘For 
Regarding claim 47, Zarins, as modified, further teaches an controller configured to selecting the individual or combinations of the plurality of electrodes based on a respective circumferential location of the target tissue associated with the individual or combinations of the plurality of electrodes (Zarins has previously been modified in view of Ibrahim to control the electrodes individually based on local conditions sensed by the different sensors; see Ibrahim, par. 73, ‘For example, a tissue treatment system can be configured to determine when or where to initiate, increase, stop, or reduce power to one or more coagulation electrodes of an ablation and monitoring assembly based on a conduction block analysis.’).
Claims 4 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zarins in view of Walker and Ibrahim, as applied to claims  1, 3, 9-16, 18-19, 37, 39-41, 42-44, 47, above, and further in view of Stahmann et al. (US 20120232409, “Stahmann”).
Regarding claims 4 and 38, Zarins, as modified, teaches wherein the one or more sensors comprises a plurality of sensors (Abstract, ‘one or more sensors’), wherein the plurality of sensors includes the sensor and the ancillary sensor (See discussion of claims 40-41, above); but fails to teach wherein at least one sensor of the plurality of sensors comprises a chemical sensor; or wherein at least one sensor of the plurality of sensors comprises a hormonal sensor.
Stahmann teaches a device configured for renal denervation therapy (Abstract), which comprises a hormonal sensor (Par. 62). 
In view of Stahmann, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to include a hormonal sensor which can also be considered a chemical sensor in order to monitor changes in renal function which are precipitated by renal denervation, as taught by Stahmann. 
Claim 8 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Zarins in view of Walker and Ibrahim, as applied to claims  1, 3, 9-16, 18-19, 37, 39-41, 42-44, 47, above, and further view of Michlitsch et al. (US 2003/0199747).
Regarding Claim 8, Walker, as modified teaches that the imaging apparatus comprises intravascular ultrasound catheter (See Walker, par. 91). However, Walker fails to teach that the catheter is rotational intravascular ultrasound.
Michlitsch teaches using a rotational IVUS, See ([0005]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the IVUS of Walker with a rotational IVUS of Michlitsch, in order to provide a circumferential image of a patient’s vessel.
Claim 48 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Zarins in view of Walker and Ibrahim, as applied to claims 1, 3, 9-16, 18-19, 37, 39-41, 42-44, 47, above, and further view of Steinke et al. (US 20050096647, “Steinke”).
Regarding claims 48, Zarins, as modified, fails to teach wherein the processor is configured to register the plurality of electrodes at different circumferential positions of the expandable structure with corresponding different circumferential locations of the target tissue based on an intravascular image.
Steinke teaches an analogous device for delivery radiofrequency energy to intravascular tissue which comprises: a processor (Fig. 2a, processor 49); a catheter in 
Therefore, in view of Steinke, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to further modify Zarins by configuring . 
Claims 49 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Zarins in view of Walker and Ibrahim, as applied to claims 1, 3, 9-16, 18-19, 37, 39-41, 42-44, 47, above, and further view of Ng (US 8909316). 
Regarding claim 49, Zarins, as modified, fails to teach wherein the one or more sensors comprise a contact pressure sensor proximate an electrode of the plurality of electrodes and configured to detect a pressure applied by the electrode at the target tissue.
Ng teaches an analogous renal denervation device (Abstract, ‘A catheter apparatus for assessing denervation’) which comprises: a processor (Fig. 7, analyzer 106); a catheter comprising an elongate body (Fig. 1, catheter body 40); the elongate body configured to have an unexpanded condition, and an expanded condition (Col. 13, lines 8-12, ‘For stimulation and recording, it is preferable to deploy or expand a deployable structure (e.g., basket, balloon, sleeve, or the like) to enhance contact between the stimulation electrodes and the vessel wall and between the recording electrodes and the vessel wall.’); an expandable structure configured to have an expanded condition and an unexpanded condition (Fig. 2, basket 30), the expandable structure including a plurality of support arms (Fig. 1, spines 20); a plurality of electrodes positioned on the plurality of support arms at different circumferential positions of the expandable structure (Fig. 2, electrodes 1116), wherein the plurality of electrodes is configured to deliver energy to a target tissue (Col. 7, lines 42-44, ‘In the 
In view of Ng, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to further modify Zarins, as modified, by providing a contact pressure sensor proximate an electrode of the plurality of electrodes and configured to detect a pressure applied by the electrode at the target tissue, in order to ensure that the electrodes are not exerting a contact pressure which could damage the vessel wall, as taught by Ng. 


Claims 45-46 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Zarins in view of Walker and Ibrahim, as applied to claims 1, 3, 9-16, 18-19, 37, 39-41, 42-44, 47, above, and further view of Manda et al. (US 20100114244, “Manda”). 
Regarding claims 45-46, Zarins, as modified, fails to teach wherein the one or more sensors comprises a first sensor and a second sensor, wherein the first, sensor is configured to obtain the sensor data further based on detecting a hormonal level within a vessel lumen associated with the target tissue; and wherein the second sensor is configured obtain the sensor data further based on detecting flow metric within the vessel lumen in response to the hormonal level satisfying a first threshold (Par. 54, ‘If the norepinephrine level rises above a threshold, IMD 14 may monitor renal blood flow and/or renal blood pressure, e.g., within renal arteries 32.’); and wherein the first sensor is further configured to obtain the sensor data further based on detecting the hormonal level in response to the flow metric satisfying a second threshold (Par. 54, ‘Once the blood flow and/or blood pressure return to normal, IMD 14 may switch back to monitoring norepinephrine levels.’).
Manda teaches an analogous renal neuromodulation device (Electrical stimulation may be configured to decrease renal sympathetic activity by creating at least a partial functional conduction block in the efferent and/or afferent sympathetic nerve fibers that innervate the kidneys.)  which comprises a first sensor and a second sensor, wherein the first, sensor is configured to obtain the sensor data further based on detecting a hormonal level within a vessel lumen associated with the target tissue (Par. 54, ‘may use two or more physiological signals to monitor the sympathetic activity of 
In view Manda, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to further modify Zarins, as modified, by providing the hormonal/blood flow sensor combination taught by Manda in order to configure the device to monitor sympathetic nerve activity prior to, during and after neuromodulation so as to assess the efficacy of the treatment, as taught by Manda.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 11/20/20, with respect to the rejection(s) of claim(s) 1, 3, 9-16, 18, 19, 37, 39-43 and 44 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ibrahim.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794